Citation Nr: 0717979	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-39 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
February 1962.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In December 2005, the veteran testified 
during a hearing at the RO before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

In a July 2006 decision, the Board determined that new and 
material evidence was received to reopen the veteran's 
previously denied claim for service connection for 
sarcoidosis, and then remanded the reopened claim to the RO 
for further evidentiary development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in July 2006, the Board remanded the 
veteran's claim to the RO for further development.  In its 
remand, the Board directed the RO to obtain records regarding 
the veteran's receipt of Social Security Administration (SSA) 
disability benefits and to provide an appropriate notice 
regarding the VA's duty to assist him in substantiating his 
claim.  The Board also noted that a June 2004 VA examining 
physician was unable to render an opinion regarding the 
etiology of the veteran's sarcoidosis without conducting 
certain tests or procedures, e. g., beryllium testing, and 
because the cause of sarcoidosis itself was unknown.  The RO 
was directed to request that a VA examiner review the 
veteran's medical records and the June 2004 VA examination, 
complete any further tests deemed necessary to provide an 
expert opinion regarding the etiology of the veteran's 
sarcoidosis, and then "provide a medical opinion, with 
supporting rationale, as to whether the veteran's sarcoidosis 
is more likely than not related to" his military service. 

Unfortunately the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO has not complied with the directive 
from the Board's July 2006 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

The Board notes that some partial development was completed.  
This includes sending the veteran a notice in July 2006 that 
satisfied the Veterans Claims Assistance Act (VCAA) notice 
obligations in accordance with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2006).  Furthermore, as per the 
directive in the Board's July 2006 remand, records from the 
SSA were obtained and, in January 2007, the veteran was 
afforded a VA examination in conjunction with his claim.  
That examination report notes that it was requested that 
"the veteran have laboratory analysis to determine a 
berylium[sic] level.  This is not a test that is done 
routinely and we have not located a laboratory on the east 
coast that will do [it].  It is also not clear whether a 
berylium[sic] test result in 2007 would show whether the 
veteran was exposed to beryllium in...1962."  The VA 
examination was apparently conducted by a nurse practitioner 
who signed the examination report.  The report was co-signed 
by a physician.

However, other action specifically requested by the Board in 
July 2006 has yet to be completed. See Stegall v. West, 
supra.  The January 2007 VA respiratory examination report is 
referable to current findings and the opinions rendered by 
Drs. S.C.M and A.M.H. in their December 2003 written 
statements, but does not contain an examiner's opinion 
regarding the etiology of the veteran's sarcoidosis, as 
specifically requested by the Board.  The Board believes this 
must be done prior to appellate consideration of his claim.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should arrange for the 
physician who co-signed the veteran's 
January 2007 VA examination report to 
review the veteran's VA claims file and 
the June 2004 and January 2007 VA 
examination reports.  (If, and only if, 
that physician is unavailable, or if 
the physician so orders, should the 
veteran be scheduled for a new VA 
clinical examination regarding the 
etiology of any sarcoidosis found to be 
present.  All indicated tests and 
studies should be conducted and all 
clinical findings reported in detail.)  

a.	The January 2007 physician, or 
another physician if necessary, 
should provide a medical opinion 
as to whether it is at least as 
likely as not (i.e., at least a 
50-50 probability) that any 
currently diagnosed sarcoidosis is 
related to the veteran's military 
service from October 1958 to 
February 1962, or if such an 
etiology or relationship is less 
than likely (i.e., less than a 50-
50 probability).

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

b.	A complete rationale for all 
opinions should be provided.  (If 
a physician other than the one who 
co-signed the January 2007 VA 
examination renders an opinion, 
that examiner is requested to 
address the opinions expressed by 
Drs. S.C.M. and A.M.H. in December 
2003 (essentially relating the 
veteran's sarcoidosis to military 
service)).  The veteran's medical 
records must be provided to the 
examining physician for review and 
the examination report should 
indicate if the examiner reviewed 
them.

3.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
sarcoidosis.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the February 2007 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).
 

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




